Citation Nr: 0333040	
Decision Date: 11/25/03    Archive Date: 12/10/03

DOCKET NO.  02-03 266A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES


1.  Entitlement to an increased rating for low back strain 
with spondylolisthesis, currently evaluated as 20 percent 
disabling.

2.  The propriety of the initial evaluation for bilateral 
hearing loss, evaluated as noncompensable from August 21, 
2000.

3.  Whether new and material evidence has been received 
sufficient to reopen a claim of entitlement to service 
connection for post-traumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans




ATTORNEY FOR THE BOARD

A. Pitts, Counsel


INTRODUCTION

The veteran served on active duty from March 1969 to January 
1972.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a May 2001 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) at 
Cleveland, Ohio.  

The May 2001 rating decision reopened a previously denied 
claim for service connection for bilateral hearing loss on 
the basis of new and material evidence and granted service 
connection with a noncompensable rating for bilateral hearing 
loss from August 21, 2000; denied entitlement to an increased 
rating for low back strain with spondylolisthesis; and found 
that the application to reopen a previously denied claim for 
service connection for PTSD was not supported by new and 
material evidence.  The veteran filed a notice of 
disagreement with the May 2001 rating decision in June 2001.  
The RO issued a statement of the case in April 2002 
addressing the evaluations of bilateral hearing loss and low 
back strain with spondylolisthesis and whether there was new 
and material evidence to reopen the claim for service 
connection for PTSD.  Later in April 2002, the veteran filed 
VA Form 9, Appeal to Board of Veterans' Appeals, perfecting 
these issues for appeal.


FINDINGS OF FACT

1.  In a July 1999 decision, the Board denied the veteran's 
claim of entitlement to service connection for PTSD.  

2.  Evidence that has been added to the record since the July 
1999 decision is not cumulative or redundant, is relevant to, 
and probative of, the service connection claim, and is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.


CONCLUSIONS OF LAW

1.  The July 1999 decision of the Board is final.  
38 U.S.C.A. § 7104 (West 2002).

2.  Evidence received in support of the claim of entitlement 
to service connection for PTSD is new and material and 
therefore sufficient to reopen the claim.  38 U.S.C.A. § 5108 
(West 2002); 38 C.F.R. § 3.156(a) (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

New and material evidence - PTSD

A July 1999 decision of the Board denied the veteran's claim 
of entitlement to service connection for PTSD, and the 
decision was final.  38 U.S.C.A. § 7104.

When a claim is disallowed by the Board, it may not be 
reopened upon the same factual basis.  38 U.S.C.A. § 7104(b) 
(West 2002).  However, "[i]f new and material evidence is 
presented or secured with respect to a claim which has been 
disallowed, the Secretary shall reopen the claim and review 
the former disposition of the claim."  38 U.S.C.A. § 5108; 
38 C.F.R. § 3.156(a).  

In a VA Form 21-526, Application for Compensation, submitted 
in June 2001, the veteran presented the same claims.  

Additional evidence was submitted thereafter.  In the April 
2002 rating decision, the RO considered the new evidence and 
again denied the claims.  Impliedly, it first reopened the 
claims on the basis of new and material evidence, but it 
provided no decision to this effect.

Because the question whether new and material evidence has 
been presented in support of a claim goes to the statutory 
jurisdiction of the Board to review the claim on its merits, 
the Board must decide that question regardless of how it was 
decided by the RO.  Barnett v. Brown, 83 F.3d 1380, 1384 
(Fed. Cir. 1996); McGinnis v. Brown, 4 Vet. App. 239, 244 
(1993) ("jurisdiction does indeed matter and it is not 
'harmless' when the VA during the claims adjudication process 
fails to address threshold jurisdictional issues").  

The evidence to be evaluated is that which has been added to 
the record since the last prior final denial of the claim on 
any basis, in this case, since the May 1986 rating decision.  
Vargas-Gonzalez v. West, 12 Vet. App. 321, 325 (1999).

If this evidence is first found to be "new" (that is, not 
of record at the time of the last final disallowance of the 
claim and not merely redundant or cumulative of other 
evidence that was then of record), the question whether it is 
material is considered.  Vargas-Gonzalez, 12 Vet. App. at 
327; 38 C.F.R. § 3.156(a).  "Material evidence" means 
evidence that bears directly and substantially upon the 
specific matter under consideration and which, by itself or 
in connection with the evidence previously assembled, is so 
significant that it must be considered in order that the 
merits of the claim may be fairly decided.  38 C.F.R. 
§ 3.156(a); see Hodge v. West, 155 F.3d 1356 (Fed. Cir. 
1998).  (Although 38 C.F.R. § 3.156(a) has been amended, the 
amended version is effective only for applications to reopen 
filed on or after August 29, 2001.  See 66 Fed. Reg. 45,620, 
45, 629 (Aug. 29, 2001).  Thus, it does not apply to this 
appeal.)

To be probative, material evidence also must be such as is 
competent on the particular issue to which it pertains.  
Moray v. Brown, 5 Vet. App. 211, 214 (1993) (citing Grottveit 
v. Brown, 5 Vet. App. 91 (1993)).  However, for the limited 
purpose of establishing whether new and material evidence has 
been submitted, the credibility of the evidence is to be 
presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).

The veteran alleged in support of his claim that during his 
tour of duty in Vietnam, he experienced certain stressful 
events (stressors) that he maintained caused him later to 
develop PTSD.  One ground of the Board's July 1999 denial was 
lack of proof that any of the claimed stressors actually took 
place and were experienced by the veteran.  The Board 
observed in its decision that because the veteran did not 
enjoy the status of a combat veteran - - it noted that his 
military occupational specialties concerned maintenance of 
vehicles- - his account of stressors had to be corroborated 
by "credible supporting evidence."  See 38 C.F.R. 
§ 3.304(f) (2003); see also 38 C.F.R. § 3.304(f) (1996).  The 
Board noted that in the proper case, as when service 
department records had been destroyed by fire, such evidence 
might be drawn from statements from fellow servicemen.  See 
Doran v. Brown, 6 Vet. App. 283, 289 (1994) (cited in the 
July 1999 Board decision). 

The evidence submitted in support of the veteran's 
application to reopen the claim and after the July 1999 
decision of the Board consisted of the January 2001 statement 
of C.C., who asserted that he had served in the same unit as 
the veteran in Vietnam in 1970-71.  In his statement, C.C. 
noted that he and the veteran "were assigned to do vehicle 
repair in a motor pool" but "pull[ed] guard duty on a 
regular basis."  In his statement, C.C. recounted:  
"Several times during my duty with [the veteran] the 
compound came under fire and we would be involved in combat 
throughout [   ] the night and into the following day."  

This is evidence that was not of record at the time of the 
July 1999 Board decision.  Review of the claims file shows 
that the statement is not merely cumulative of evidence that 
was of record at that time.  38 C.F.R. § 3.156(a).

Furthermore, when considered in conjunction with evidence 
assembled earlier, the new evidence is material.  It must be 
regarded as competent.  A person is considered competent to 
give evidence describing events that he experienced.  
Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).  Moreover, the 
assertions in the statement of C.C., including that he 
experienced the events that he describes there, are presumed 
true for the purpose of assessing whether the evidence is 
material.  Justus, 3 Vet. App. at 513.  When taken as true, 
his assertions tend to corroborate the account that the 
veteran gave in a January 1997 statement describing his PTSD 
stressors.  He said that he regularly was assigned to guard 
duty at his unit's compound and that one night (in July or 
August 1970) while he was on tower duty, the compound was 
fired upon by the enemy, he fired his rifle in the ensuing 
firefight, and the next morning, he saw body bags appearing 
to hold casualties of the enemy.  Thus, the statement of C.C. 
is material to the claim.  It is evidence that would have to 
be considered in any fair assessment of the merits of claim.  
38 C.F.R. § 3.156(a).  The Board notes that as of now, as is 
discussed in the remand portion of this decision, service 
department records that might verify that the veteran's unit 
was attacked by the enemy, if potentially available, have yet 
to be obtained.  Thus, the statement of C.C., while material 
evidence in any event, is more so at this stage of the 
development of the record of the claim.  

Accordingly, the claim of entitlement to service connection 
for PTSD is reopened.  Id.

Because the application to reopen the service connection 
claim has been granted, it was not necessary to remand the 
application for compliance with the applicable requirements 
of Veterans Claims Assistance Act of 2000, even if those 
requirements were not fully satisfied in this case.


ORDER

New and material evidence having been secured, the claim of 
entitlement to service connection for PTSD is reopened.


REMAND

The claims on appeal are governed by the requirements of the 
Veterans Claims Assistance Act of 2000.  See 38 U.S.C.A. 
§§ 5100, 5102-5103A, 5106, 5107, 5126 (West 2002) (the VCAA).  
The VCAA, enacted on November 9, 2000, charges VA with a 
heightened duty to provide certain assistance and notice to 
claimants of VA benefits.  See 38 U.S.C.A. §§ 5100, 5102-
5103A, 5106, 5107, 5126 (West 2002).  It is thus more 
favorable to claimants than was the former law.  New 
regulations have been promulgated implementing the new 
statute and, with the exception of certain provisions 
concerning applications to reopen previously denied claims, 
are effective from the date of the statute's enactment.  See 
66 Fed. Reg. 45,620 (Aug. 29, 2001) (codified at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2003)).

The claims were filed in August 2000.  Because they were 
pending before VA when the VCAA was enacted, they must be 
developed and adjudicated within the framework established by 
this new law.  Karnas v. Derwinski, 1 Vet. App. 308 (1991); 
cf. Kuzma v. Principi, No. 03-7032, 2003 U.S. App. LEXIS 
17678 (Fed. Cir. Aug. 25, 2003) (VCAA did not apply to a 
claim that was the subject of a Board decision entered before 
the enactment of the VCAA).

Recent judicial decisions have mandated that VA ensure strict 
compliance with the provisions of the VCAA.  See, e.g., 
Quartuccio v. Principi, 16 Vet. App. 183 (2002); Disabled 
American Veterans v. Secretary of Veterans Affairs, 327 F.3d 
1339 (Fed. Cir. 2003); Paralyzed Veterans of America v. 
Secretary of Veterans Affairs, 345 F.3d 1334 (Fed. Cir. 
2003).

Development of evidence

In this case, the Board has determined that additional 
evidence is needed to decide their merits the claims 
presented on this appeal, including the claim of entitlement 
to service connection for PTSD that has been reopened by the 
decision above.  The claims are remanded so that the RO may 
complete the necessary actions.  On remand, the RO should 
consider whether other action on any of the claims is 
required under the VCAA and its implementing regulations or 
is otherwise advisable.

i.  Low back strain with spondylolisthesis

A VA spine examination was performed in January 2001.  The 
Board is directing in this Remand that the veteran be re-
examined by VA.  The VCAA requires VA to secure a medical 
examination or opinion if such is necessary to decide a claim 
for benefits.  38 U.S.C.A. § 5103(A)(d)(1); 38 C.F.R. 
§ 3.159(c)(4).  The report of the January 2001 VA examination 
does not contain sufficient findings to decide the claim.  

The provisions of the rating schedule applicable to diseases 
of the spine, including degenerative arthritis, have been 
revised from an effective date of September 26, 2003.  See 68 
Fed. Reg. 51,454-51,458 (August 27, 2003).  When the law 
controlling an issue changes after a claim has been filed or 
reopened but before the appeal of the administrative or 
judicial decision of that claim has been concluded, as is the 
case here, the version of the statute or regulation that is 
more favorable to the appellant will apply absent 
Congressional intent to the contrary, see Karnas, 1 Vet. App. 
at 311, although revised criteria cannot be used to determine 
what rating is warranted for a disability prior to their 
effective date.  See 38 U.S.C.A. § 5110(g) (West 2002); Green 
v. Brown, 10 Vet. App. 111, 116-19 (1997).  VA adjudicators 
must consider whether revised or former rating criteria are 
more favorable to a claim and apply the more favorable 
criteria to the extent permitted by law.  See VAOPGCPREC 3-
2000 (April 10, 2000).

The January 2001 VA examination report does not address many 
of the criteria for the evaluation of disabilities of the 
spine established by the new regulation.  

Furthermore, a new VA examination of the spine should be 
performed because the medical evidence now of record, 
including the January 2001 VA examination report, raises the 
question whether the evaluation of the service-connected low 
back disability should take into account degenerative disc 
disease.  The veteran's representative has argued that it 
should.  The diagnoses for the low back that are stated in 
the January 2001 VA examination report are chronic 
lumbosacral spine pain, history of injury of lower back in 
1970 and in 1972, and degenerative disc disease at L5-S1.  
Furthermore, the report of a magnetic resonance imaging (MRI) 
study performed by VA in August 2001 describes disc pathology 
of the lumbosacral spine at two levels.  The Board notes that 
the RO appears to have overlooked the MRI findings in the 
April 2002 statement of the case, the only decision document 
that it issued after the date of the MRI.  The Board finds 
that there should be a new VA examination to clarify whether 
the degenerative disc disease is a manifestation of, or 
related to, the service-connected low back disability and 
then, as part of the adjudication of the increased rating 
claim, the RO should determine whether the scope of the 
service-connected disability should be expanded for rating 
purposes to include degenerative disc disease.

Before a new VA spine examination is performed, however, the 
RO should make efforts to identify and secure outstanding 
medical records that are relevant to the increased rating 
claim.  See Caffrey v. Brown, 6 Vet. App. 377, 381 (1994) 
(VA's duty is to afford the claimant a thorough and 
contemporaneous medical examination, one that is fully 
informed and takes into account the records of prior 
examination and treatment).  

The claims file reflects that upon receiving a request from 
the RO for copies of records concerning treatment of the 
spine, the VA medical facility at Fort Wayne, Indiana 
submitted only the report of the August 2001 MRI study and 
indicated that this was the only such record prepared there 
between the August 2001 date of that study and the December 
2001 date that the facility responded to the request.  The RO 
should determine whether there are VA medical records of 
pertinent date prepared both before and after this period 
that have to do with the veteran's spine.  It should be noted 
that in his August 2000 statement of claim, the veteran 
indicates VA treatment at "Lima-Dayton."  

Likewise, the veteran submitted in February 2001 with a VA 
Form 21-4138, Statement in Support of Claim, copies of 
medical bills that he described as "evidence" and that he 
indicated included charges for treatment for his back.  These 
bills are from an osteopath, Dr. R., whom the veteran 
described in his statement as "[my] private physician."  
There is no documentation in the claims file that the RO 
tried to obtain the pertinent treatment records from Dr. R.  
On remand of the claim, the RO should attempt to obtain those 
records.

The VCAA requires VA to make reasonable efforts to obtain 
records pertinent to a claim for benefits, and if the records 
could not be secured, must so notify the claimant.  When 
records needed to decide a claim for VA benefits are in the 
custody of a federal department or agency, VA must continue 
to try to obtain them until it has been successful unless it 
is reasonably certain that they do not exist or that further 
efforts to obtain them would be futile.  38 U.S.C.A. § 5103A; 
38 C.F.R. § 3.159(c)(1)-(3).  VA must give appropriate notice 
to the claimant if it is unable to obtain the records.  
38 C.F.R. § 3.159(e).  

ii.  Bilateral hearing loss

In the February 2001 VA Form 21-4138, Statement in Support of 
Claim, the veteran indicated that the "evidence" of 
billings from his private physician, Dr. R., also concerned 
treatment for "[his] ears."  Any outstanding medical 
records concerning treatment for any condition involving the 
ears that have been prepared by Dr. R. should be obtained 
before the claim for an increased rating of bilateral hearing 
loss is decided.  38 U.S.C.A. § 5103A; 38 C.F.R. 
§ 3.159(c)(1)-(3), (e).

iii.  PTSD

The veteran has not received a VA examination in conjunction 
with his reopened claim of entitlement to service connection 
for PTSD.  He was last examined by VA in conjunction with 
this claim in July 1997, when a mental disorders examination 
resulted in a diagnosis of PTSD.  

Under the applicable regulation, 38 C.F.R. § 3.304(f), 
service connection for PTSD requires medical evidence 
diagnosing the condition in accordance with 38 C.F.R. 
§ 4.125(a); a link, established by medical evidence, between 
current symptoms and an in-service stressor; and credible 
supporting evidence that the claimed in-service stressor 
occurred.  38 C.F.R. § 3.304(f) (2003).  Section 4.125(a) 
provides that for VA purposes, a PTSD diagnosis must satisfy 
the standard for such a diagnosis that is contained in the 
American Psychiatric Association's Diagnostic and Statistical 
Manual for Mental Disorders-IV (DSM-IV).  38 C.F.R. 
§ 4.125(a) (2003).

The Board observed in its July 1999 denial of the service 
connection claim that there is a conflict in the medical 
evidence as to whether the veteran had PTSD.  That conflict 
has not been resolved by new medical evidence.  Moreover, it 
is not clear that the diagnosis of PTSD that the Board 
considered in July 1999 conformed to the standard of DSM-IV.  
Then, as now, the record lacked credible evidence that a 
stressor alleged by the veteran in support of the claim 
actually occurred.  

Whether a stressor alleged by a claimant actually occurred is 
a question of fact that is resolved not by medical experts 
but by VA adjudicators alone.  Wilson v. Derwinski, 2 Vet. 
App. 614, 618 (1992).  Thus, a diagnosis of PTSD, even if 
rendered n accordance with the DSM-IV standard, does not aid 
VA adjudicators assessing a claim for service connection for 
PTSD unless VA has determined that the stressor or stressors 
on which the diagnosis is based have been verified.

In this case, therefore, there should be additional 
development of evidence by the RO to determine whether any of 
the stressors alleged by the veteran in support of his claim 
may be accepted as verified.  If so, a VA examination will be 
necessary to decide the claim.  See 38 U.S.C.A. 
§ 5103A(d)(2); 38 C.F.R. § 3.159(c)(4)(i).  

The evidence necessary to establish the occurrence of a 
recognizable stressor during service to support a diagnosis 
of PTSD will vary depending upon whether it appears that the 
veteran engaged in "combat with the enemy."  For VA 
purposes, to engage in combat with the enemy means to 
participate directly in events constituting an actual fight 
or encounter with a military foe or hostile unit or 
instrumentality.  See VAOPGCPREC 12-99 (October 18, 1999), 65 
Fed. Reg. 6257 (October 18, 1999).  If the evidence 
establishes that the veteran engaged in combat with the 
enemy, and the claimed stressor is related to the combat, 
then in the absence of clear and convincing evidence to the 
contrary, and provided that the claimed stressor is 
consistent with the circumstances, conditions, or hardships 
of the veteran's service, the veteran's lay testimony alone 
may establish the occurrence of the claimed in-service 
stressor.  38 C.F.R. § 3.304(f).  The rule of VA adjudication 
requiring that a claimant be given the benefit of the doubt 
on any issue material to a determination of a claim when the 
evidence on that issue is in relative equipoise, see 
38 U.S.C.A. § 5107(b) (West 2002), 38 C.F.R. § 3.102 (2003), 
applies to the issue whether a veteran engaged in combat with 
the enemy.  Id.

In this case, the record lacks any prima facie evidence that 
the veteran engaged with combat with the enemy.  His DD Form 
214 does not list any decorations, citations, or awards that 
prove combat service.  No combat-related military 
occupational specialty is listed on his DD Form 214.  As 
noted above, his military occupational specialties had to do 
with vehicle maintenance.

However, by way of alleging his stressors, the veteran has 
claimed the status of one who did in fact engage in combat 
with the enemy.  In support of his August 2000 application to 
reopen the service connection claim, he maintained, for 
example, in the VA Form 21-4138, Statement in Support of 
Claim, that he submitted in February 2001, that he regularly 
performed guard duty and while doing so, encountered attacks 
by the enemy during which he often would return fire.  As 
observed in the decision above, he said in his January 1997 
statement about his stressors that he regularly was assigned 
to guard duty at his unit's compound and that one night (in 
July or August 1970) while he was on tower duty, the compound 
was fired upon by the enemy, he fired his rifle in the 
ensuing firefight, and the next morning, he saw body bags 
appearing to hold casualties of the enemy.  If VA 
adjudicators conclude from the available evidence that the 
veteran participated directly in events constituting an 
actual fight or encounter with the enemy in Vietnam, then the 
specific allegations about that same combat experience may be 
established by the veteran's word alone.  38 C.F.R. 
§ 3.304(f).

Moreover, that the veteran participated in combat with the 
enemy need not be proven directly.  Rather, it may be 
inferred from the participation of his unit.  See Suozzi v. 
Brown, 10 Vet. App. 307, 310-11 (1997); Pentecost v. 
Principi, 16 Vet. App. 124, 128-29 (2002).  

It appears to the Board that there may be service department 
evidence outstanding that could resolve the question whether 
the veteran engaged in combat with the enemy under the 
circumstances that he has alleged.  The Board notes that in 
May 1998, in response to a request from the RO that it 
attempt to verify the veteran's stressors, the United States 
Armed Services Center for Research of Unit Records (USASCRUR) 
stated that it was unable to locate any records for the 
veteran's assigned units in Vietnam.  No explanation for the 
seeming unavailability of any unit records was provided.  
USASCRUR also noted in its reply that it was unable to verify 
attacks on the veteran's units at Phu Tai and Cha Rang, the 
base areas of the units.  

The record shows that the veteran had three different units 
of assignment while he served in Vietnam. 

The VCAA provides that efforts to obtain records that would 
be in the custody of the federal government must continue 
unless it is reasonably certain that they do not exist or 
that further efforts to obtain them would be futile.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c)(2).  The Board is 
not persuaded that this standard has been satisfied in this 
instance.  The claim is remanded for the RO to make 
additional efforts to obtain unit histories and/or other 
documentation of the activities of the veteran's units of 
assignment in Vietnam.  The RO should request such records 
both from USASCRUR and directly from any possible custodians 
thereof.

The veteran also alleged in his January 1997 statement about 
his stressors that a member of one of his units, Private G., 
lost control and shot at his fellow soldiers with an M-16 
rifle, narrowly missing him.  In response to a request from 
the RO that it attempt to verify this alleged incident, 
USASCRUR responded in May 1998 that Morning Reports showed 
that the veteran and Private G. were in the same unit in 
Vietnam but did not document the incident alleged.  However, 
USASCRUR also noted that many of the Morning Reports it had 
looked at were essentially unreadable.  USASCRUR advised the 
RO to seek copies of Morning Reports for the veteran's units 
of assignment from the National Personnel Records Center 
(NPRC).  However, there is no documentation in the claims 
file that the RO tried to do so.  Yet it appears to the Board 
that such Morning Reports could aid VA adjudicators not only 
in determining whether the alleged actions of Private G. 
occurred as recounted by the veteran but also in determining 
whether there had been attacks by the enemy upon the base of 
any of his units.  Also, such reports might help to support 
the account of the death of a fellow soldier, W.C., in 
Vietnam that the veteran put forth previously in support of 
his claim and appeared to suggest represented a particularly 
stressful experience for him.  The claim is remanded for 
action to obtain these reports.  38 U.S.C.A. § 5103A; 
38 C.F.R. § 3.159(c)(2).  

If, after reviewing all relevant documentation obtained, the 
RO determines that one or more stressors alleged by the 
veteran in support of his claim have been established, then a 
VA examination must be performed.  Such an examination would 
be performed in order to aid VA adjudicators in determining 
whether the veteran has a diagnosis of PTSD conforming to 
DSM-IV standards and if so, whether his PTSD is causally 
related to one or more stressful experience (stressors) that 
he alleges he had during service.  38 C.F.R. § 3.304(f).  

The report of any such VA examination that is conducted on 
remand should discuss the DSM-IV standard for the diagnosis 
of PTSD and explain how it applies to the veteran's case.  
The revised standard of proof governing service connection 
claims for PTSD, by providing that the record of the claim 
must contain a PTSD diagnosis rendered in accordance with 
§ 4.125, incorporates the revised diagnostic criteria for 
PTSD contained in DSM-IV.  This standard is more favorable to 
a veteran seeking service connection for PTSD than is the 
earlier standard, contained in DSM-III.  Unlike the DSM-III 
standard, the DSM-IV standard for assessing whether a 
stressor is sufficient to cause PTSD is a subjective one.  
Under DSM-IV, it is not necessary for the diagnostician to 
conclude that the stressor in concern would trigger PTSD in 
almost anyone.  Rather, the DSM-IV diagnostic criteria are 
satisfied if a person actually has developed PTSD as a result 
of exposure to a traumatic event that caused him or her to 
respond with intense fear, helplessness, or horror.  See 
Cohen v. Brown, 10 Vet. App. 128 (1997).

Notice

Under the VCAA, VA has a duty to provide claimants with 
certain notice concerning the status of their claims.  Under 
the VCAA, VA must notify the claimant and the claimant's 
representative, if any, of any information and any medical 
and lay evidence that is necessary to substantiate the claim.  
38 U.S.C.A. § 5103; 38 C.F.R. § 3.159(b).  The notice must 
indicate which evidence the claimant is finally responsible 
for obtaining and which evidence VA will attempt to obtain on 
the claimant's behalf.  Id.; Quartuccio.  The notice must 
clearly indicate that the claimant has one year from the date 
of the notice in which to identify or submit evidence in 
support of the claim.  38 U.S.C.A. § 5103; see Disabled 
American Veterans, 327 F.3d at 1348, 1353; Paralyzed Veterans 
of America (declaring 38 C.F.R. § 3.159(b)(1) inconsistent 
with the statute, and therefore invalid, insofar as it 
provides for adjudication of the claim if the claimant has 
not responded to the notice within 30 days).

It appears that the RO did not send the veteran a letter 
intended to accomplish the notice called for in section 5103 
of the VCAA.  A letter that the RO sent to the veteran in 
January 2001 about the status of his claims did not refer to 
the VCAA and appears to have been promulgated under the 
former law.  In the April 2002 statement of the case 
addressing the claims, the RO included the text of 38 C.F.R. 
§ 3.159(b)(1).  The claims file was transferred to the Board 
later in the same month.  These procedures did not satisfy 
the requirement of section 5103 of the VCAA concerning notice 
or afford the due process intended by those requirements.  
Therefore, the RO must take corrective action on remand.  It 
should issue notice to the veteran concerning each of his 
claims that satisfies section 5103 fully, including as 
interpreted in Paralyzed Veterans of America and the other 
judicial decisions referred to above.

Accordingly, this case is REMANDED for the following actions:

1.  Provide the veteran with notice 
concerning the kind of evidence or other 
information that is required to 
substantiate each of the claims.  The 
notice must inform the veteran that he 
has one year from its date in which to 
identify or submit such material and must 
comply with section 5103 of the VCAA in 
all other respects, see 38 U.S.C.A. 
§ 5103 (West 2002), 38 C.F.R. § 3.159(b) 
(2003), and satisfy the holdings of 
Quartuccio v. Principi, 16 Vet. App. 183 
(2002), Disabled American Veterans v. 
Secretary of Veterans Affairs, 327 F.3d 
1339 (Fed. Cir. 2003), and Paralyzed 
Veterans of America, et. al. v. Secretary 
of Veterans Affairs, 345 F.3d 1334 (Fed. 
Cir. 2003), as well as any controlling 
legal guidance issued after the date of 
this Board decision.  

Also, review the claims file and ensure 
that all development action required by 
the VCAA in addition to that requested 
below is completed for each of the 
claims.  Any action taken hereafter must 
comply with the judicial holdings and 
controlling legal guidance referred to 
above and with the applicable provisions 
of the VCAA. 

2.  With the notice referred to in 
Paragraph 1 or separately, write to the 
veteran and ask him to identify any 
private medical treatment that he has 
received for his lumbar spine and his 
hearing since August 2000 and any VA 
treatment for these conditions since 
August 1999.  Ask him specifically about 
treatment received from Dr. R and at VA 
medical facilities in Fort Wayne, Indiana 
and in Ohio.  Obtain all private medical 
records that he identifies in his 
response.  Regardless of whether he 
responds or not, ensure that all VA 
medical records concerning treatment that 
the veteran has received for these 
conditions since August 1999 have been 
associated with the claims file.  Efforts 
to secure such VA medical records should 
continue until it is reasonably certain 
that they do not exist or that further 
efforts to obtain them would be futile.  

Document in the claims file the actions 
taken to secure this evidence and provide 
appropriate notice to the veteran and his 
representative regarding records that 
could not be obtained.  Associate with 
the claims file all medical records 
obtained.

3.  After any appropriate development and 
notice have been accomplished, review the 
stressors alleged by the veteran in his 
January 1997 PTSD questionnaire and in 
current statements, and then prepare a 
list of those considered to be verified, 
either because, as discussed above, 
corroborated by service department 
evidence or because established by the 
veteran's own account.  Associate the 
list with the claims file.

4.  Schedule the veteran for the VA 
examinations described below.  The claims 
file must be made available to each 
examiner and the examiner is requested to 
confirm that it was available and 
pertinent documents therein reviewed.  
All tests and studies thought necessary 
by the examiner should be performed.  

(A) A spine examination to identify the 
characteristics, and assess the severity, 
of the veteran's lumbar spine disability.  
The examiner should describe each 
characteristic of lumbar spine impairment 
identified during the examination.  The 
examination report should 

(i) indicate whether x-rays confirm the 
presence of arthritis (degenerative joint 
disease) of the lumbar spine;

(ii) state the ranges of motion, in 
degrees, of the lumbar, or thoracolumbar, 
spine (forward flexion, extension, left 
and right lateral flexion, and left and 
right lateral rotation), the portion (in 
degrees), if any, of the motion 
that is executed with pain, and whether, 
in the opinion of the examiner, any 
limitation of motion is "slight," 
"moderate," or "severe";

(iii) describe the extent to which pain 
could significantly limit functional 
ability during flare-ups or when either 
the lumbosacral or sacroiliac joints are 
used repeatedly over a period of time; 
and whether there is weakened movement, 
excess fatigability, or incoordination 
with use of the lumbar spine;

(iv) state whether there is muscle spasm 
of the lumbar spine severe enough to 
result in an abnormal gait or an abnormal 
spinal contour (such as scoliosis, 
reversed lordosis, or abnormal kyphosis);

(v)  state whether there is any 
"favorable" ankylosis or "unfavorable" 
ankylosis of the spine, and if so, 
whether of the thoracolumbar or the 
entire spine ("unfavorable ankylosis" 
being a condition in which the entire 
thoracolumbar spine or the entire spine 
is fixed in flexion or extension, and the 
ankylosis results in one of the 
following:  difficulty walking because of 
limited line of vision; restricted 
opening of the mouth and chewing; 
breathing limited to diaphragmatic 
respiration; gastrointestinal symptoms 
due to pressure of the costal margin on 
the abdomen; dyspnea or dysphagia; 
atlantoaxial or cervical subluxation or 
dislocation; or neurologic symptoms due 
to nerve root stretching.  Fixation of 
the spine in a neutral position (zero 
degrees) always represents favorable 
ankylosis.); and

(vi) state whether there is muscle spasm 
on extreme forward bending; loss of 
lateral spine motion, unilateral, in the 
standing position; listing of the whole 
spine to the opposite side; positive 
Goldthwaite's sign; marked limitation of 
forward bending in standing position; 
loss of lateral motion with osteo-
arthritic changes, or narrowing or 
irregularity of joint space; and abnormal 
mobility on forced motion;

In addition, the examiner should state 
whether the veteran has degenerative disc 
disease of the lumbar spine.  If the 
finding is in the affirmative, the 
examiner should opine as to whether it is 
at least as likely as not (50 percent 
likelihood or greater) that the disc 
disease is a manifestation of, or related 
to, the service-connected low back strain 
with spondylolisthesis.  If the finding 
is in the affirmative, the examiner 
should describe each characteristic of 
lumbar spine degenerative disc disease 
identified during the examination.  The 
examination report should 

(i) indicate whether the veteran has 
degenerative disc disease (intervertebral 
disc syndrome) of the lumbar spine and if 
so, describe the pathology in detail as 
to each disc;

(ii) state whether the veteran has 
radiculopathy of the lumbar spine and if 
so, describe the pathology in detail as 
to each nerve root;

(iii) comment on the presence or absence 
of persistent symptoms compatible with 
sciatic neuropathy, characteristic pain, 
demonstrable muscle spasm, absent ankle 
jerk, or other neurological findings 
appropriate to the site of the diseased 
disc(s), and provide an opinion as to 
whether such symptoms, if present, are 
"pronounced," with little intermittent 
relief, or "severe," with recurring 
attacks with intermittent relief, or 
"moderate," with recurring attacks; and

(iv) comment on whether during the past 
12 months, the veteran has had one or 
more "incapacitating episodes" (an 
"incapacitating episode" being a period 
of acute signs and symptoms due to 
intervertebral disc syndrome that 
requires bed rest prescribed by a 
physician and treatment by a physician) 
having a total duration of at least two 
weeks but less than four weeks, or having 
a total duration of at least four weeks 
but less than six weeks, or having a 
total duration of at least six weeks.

(B)  If, and only if, the RO determines 
that one or more stressors alleged by the 
veteran have been verified, a mental 
disorders examination.

The examiner should conduct a thorough 
psychiatric evaluation of the veteran 
and, based on a review of the medical 
records and sound diagnostic principles, 
provide a diagnosis of any acquired 
psychiatric disorders found.  

If the evaluation results in a diagnosis 
of PTSD, the examiner should state in the 
examination report whether one or more of 
the verified stressors identified in the 
claims file is sufficient to support the 
diagnosis of 
PTSD.  If a diagnosis of PTSD is not 
made, the examiner should explain in the 
examination report why such a diagnosis 
is not warranted.  In considering whether 
to assign a diagnosis of PTSD, the 
examiner must apply the diagnostic 
criteria for PTSD contained in the 
American Psychiatric Association's DSM-
IV; the examination report must show that 
such an analysis was performed.

5.  Review the examination reports to 
ensure that each is in complete 
compliance with the directives of this 
Remand.  If a report is deficient in any 
manner, take corrective action.

6.  Readjudicate the claims for a greater 
initial evaluation for bilateral hearing 
loss, an increased rating for low back 
strain with spondylolisthesis, and 
entitlement to service connection for 
PTSD.  Consider whether a "staged" 
rating of bilateral hearing loss is 
warranted.  Fenderson v. West, 12 Vet. 
App. 119, 126 (1999).  If any claim is 
not granted, provide the veteran and his 
representative with a supplemental 
statement of the case and allow them 
appropriate time in which to respond.

Then, if appellate review is required, the case should be 
returned to the Board.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.


	                     
______________________________________________
	BARBARA B. COPELAND
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



